

116 HR 895 : Tribal School Federal Insurance Parity Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 895IN THE SENATE OF THE UNITED STATESSeptember 22, 2020ReceivedAN ACTTo allow tribal grant schools to participate in the Federal Employee Health Benefits program.1.Short titleThis Act may be cited as the Tribal School Federal Insurance Parity Act.2.Amendment to the Indian Health Care Improvement ActSection 409 of the Indian Health Care Improvement Act (25 U.S.C. 1647b) is amended by inserting or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) after (25 U.S.C. 450 et seq.).Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk